Citation Nr: 0808162	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-32 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an additional period of training under the 
Vocational Rehabilitation and Employment Chapter 31 program 
to complete a doctoral degree.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1995 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Juan, the Commonwealth of Puerto Rico.  The 
veteran testified before the undersigned Acting Veterans Law 
Judge in June 2007; a transcript of that hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking approval of an additional period of 
training under Chapter 31 benefits to complete a doctoral 
program in Democratic Society, State and Law, at Eugenio 
Maria de Hostis Law School (EMH).  Previously, the veteran 
was receiving Chapter 31 benefits to complete a juris doctor 
(J.D.) at EMH.  He testified at a June 2007 hearing before 
the undersigned that his vocational rehabilitation is 
incorrect in ending his vocational rehabilitation (Voc Rehab) 
benefits upon completion of his J.D.  Rather, he asserts that 
he was seeking completion of a doctoral degree from the very 
beginning, and therefore, this additional period of training 
should be approved.  

The Board has carefully reviewed the claims folder, which 
contains a number of Spanish-language documents which have 
been translated for review, and concludes that a remand is 
necessary.  In this regard, the Board finds that the current 
record is incomplete.  There are a number of documents 
referred to in the September 2005 Statement of the Case, 
including Voc Rehab counseling notes, that are not associated 
with the veteran's claims folder.  Perhaps most notable is 
the absence of the November 24, 2003, letter from VA 
informing him that his request for assistance for payment of 
his doctoral program was not approved, and the veteran's 
December 4, 2003, notice of disagreement with this letter.  
Since the Board is required to conduct a de novo review of 
the veteran's appeal, an accurate and complete copy of the 
record is essential to its mission.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 19.7 (2007).  

Therefore, in light of the incomplete record, the Board finds 
that a remand is necessary to associate with the current file 
all documents referenced in the September 2005 Statement of 
the Case.  In addition, the veteran's entire Voc Rehab file 
should be forwarded to the Board along with his claims 
folder. 

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate the veteran's 
Vocational Rehabilitation folder, 
including counseling notes, with his 
current claims folder. 

2.  Ensure that all documents and evidence 
listed in the September 2005 Statement of 
the Case are located and associated with 
the claims folder, including the November 
24, 2003 letter from VA informing the 
veteran that his request for assistance 
for payment of his doctoral program was 
not approved, and the veteran's December 
4, 2003 notice of disagreement with this 
letter.

3.  Readjudicate the veteran's claim.  
Unless the benefit sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



